FINAL OFFICE ACTION

Response to Arguments
Applicant’s arguments, filed 4/8/2021, with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Claim Objections
Claim 8 is objected to because of the following informalities:
Reference to the “management information handling system of claim 8” is incorrect.  Appropriate correction is required.  For purposes of examination, it will be assumed that the “management information handling system of claim 1” was intended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2017/0034023 to Nickolov et al. (hereinafter “Nickolov”).

Nickolov discloses:

a memory device configured as a monitoring system data repository to store aggregate information handling system performance telemetry data crowd-sourced from a population of information handling systems (paragraphs 128, 147, and Fig.2, DataGrid System 98), where the aggregate information handling system performance telemetry data is stored into mapping classifications and the mapping classifications are based on software application inventory and software application associations with drivers thereon for map-classified information handling systems falling under the mapping classifications (paragraphs 147, 153, and 314-324);
an application processor executing code instructions of an information handling system diagnostic platform to assign a client information handling system to a first mapping classification based on a similar operational fingerprint of software application inventory and software application associations with drivers thereon associated with a set of map-classified information handling systems under the first mapping classification in the monitoring system data repository (paragraphs 226-227);
the application processor configured to receive, via a network interface device, performance telemetry data from the client information handling system for a performance characteristic of the client information handling systems (paragraphs 185, 189, 204-206); and
the application processor configured to detect abnormal operation of the client information handling system when the received performance telemetry data from the client information handling system for the performance characteristic deviates above or below a threshold relative to a performance characteristic baseline of operation 

2. The management information handling system of claim 1 wherein the monitored telemetry data includes data on CPU occupancy of the software application, memory usage of the software application, and network bandwidth consumed by the software application on a client information handling system (paragraphs 14, 464, 511-534).

3. The management information handling system of claim 1 wherein aggregate information handling system performance telemetry data includes data on software application crash history (paragraphs 14, 511-534).

4. The management information handling system of claim 1 wherein the software application inventory includes an operating system and the performance characteristic is a system boot time (paragraphs 14, 511-534).

5. The management information handling system of claim 1 further comprising:
the application processor determines patterns of the aggregated telemetry data corresponding to high frequency information handling system failures to select performance characteristic baselines for monitoring (paragraph 393).


the application processor determines thresholds relative to the performance characteristic baselines from a distribution of measurements across aggregated telemetry data for one mapping classification (paragraphs 438-442).

7. The management information handling system of claim 1 further comprising:
a network adapter for transmitting a remediation measures for the detected abnormal operation (paragraphs 12, 464).

8. The management information handling system of claim 8 further comprising:
the application processor establishes confidence based rankings on detected abnormal operation which must reach a minimum confidence level before transmitting the remediation measure (paragraphs 26, 368, 393).

9. A computerized method, at a management information handling system, comprising:
storing, in a memory device configured as a monitoring system data repository, aggregate information handling system performance telemetry data crowd-sourced from a population of information handling systems (paragraphs 128, 147, and Fig.2, DataGrid System 98), where the aggregate information handling system performance telemetry data is stored into a plurality of mapping classifications and the mapping classifications are based on software application inventory and software application associations with 
executing code instructions, via a processor, of an information handling system diagnostic platform to assign a client information handling system to a first mapping classification based on a similar operational fingerprint of software application inventory and software application associations with drivers thereon associated with a set of map-classified information handling systems under the first mapping classification in the monitoring system data repository (paragraphs 226-227);
receiving, via a network interface device, performance telemetry data for a performance characteristic from the client information handling system (paragraphs 185, 189, 204-206);
detecting abnormal operation, via the processor executing instructions of the information handling system diagnostic platform, when the received performance telemetry data from the client information handling system for the performance characteristic exceeds a threshold relative to a performance characteristic baseline of operation determined from the aggregate information handling system performance telemetry for the set map-classified information handling systems in the first mapping classification (paragraphs 587-590, 594-597); and
generating a notification for display indicating the performance characteristic with detected abnormal operation (paragraphs 51, 432, 917-926 and Fig.34).

10. The computerized method of claim 9 wherein the aggregate information handling system performance telemetry data includes data on CPU occupancy of a 

11. The computerized method of claim 9 wherein the monitored telemetry data includes data on CPU occupancy of a software application in the software application inventory, memory usage of the software application, and network bandwidth consumed by the software application (paragraphs 14, 464, 511-534).

12. The computerized method of claim 9 wherein the aggregate information handling system performance telemetry data includes data on network bandwidth consumed by a software application in the software application inventory (paragraphs 14, 464, 511-534).

13. The computerized method of claim 9 wherein the monitored telemetry data includes data on network bandwidth consumed by a software application in the software application inventory (paragraphs 14, 464, 511-534).

14. The computerized method of claim 9 further comprising:
determining patterns of the aggregated telemetry data corresponding to high frequency information handling system failures to set thresholds relative to the performance characteristic baselines (paragraph 393).

15. The computerized method of claim 9 further comprising:


16. A computerized method, at a management information handling system, comprising:
storing, in a memory device configured as a monitoring system data repository, aggregate information handling system performance telemetry data crowd-sourced from a population of information handling systems (paragraphs 128, 147, and Fig.2, DataGrid System 98), where the aggregate information handling system performance telemetry data is stored into a plurality of mapping classifications and the mapping classifications are based on software application inventory and software application associations with drivers thereon for map-classified information handling systems falling under each of the mapping classifications (paragraphs 147, 153, and 314-324);
executing code instructions, via a processor, of an information handling system diagnostic platform in an intelligent configuration management system determine a first mapping classification assigned to a client information handling system based on a similar operational fingerprint of software application inventory and software application associations with drivers thereon associated with a set of map-classified information handling systems under the first mapping classification in the monitoring system data repository (paragraphs 226-227);

executing instructions of the information handling system diagnostic platform to detect abnormal operation when received performance telemetry data from the client information handling system for the plurality of performance characteristics deviates from a threshold relative to a performance characteristic baseline of operation determined from the aggregate information handling system performance telemetry for the set map-classified information handling systems in the first mapping classification (paragraphs 587-590, 594-597); and
correlating the pattern of abnormal operation of the plurality of performance characteristics with operational failures of the client information handling system to generate a display notification of the abnormal operation (paragraphs 51, 393, 432, 917-926 and Fig.34).

17. The computerized method of claim 16 further comprising:
establishing an operational percentile for detected abnormal operation within the distribution of measurements across the aggregated telemetry data for one mapping classification (paragraphs 1058-1061).

18. The computerized method of claim 16 wherein mapping classifications are based on software application inventory and based on software application associations 

19. The computerized method of claim 16 further comprising:
determining patterns of the aggregated telemetry data corresponding to high frequency information handling system failures to set thresholds relative to the performance characteristic baselines for the plurality of performance characteristics (paragraph 393).

20. The management information handling system of claim 1 wherein the aggregate information handling system performance telemetry data includes data on CPU occupancy of a software application, memory usage of the software application, and network bandwidth consumed by the software application (paragraphs 14, 464, 511-534).

Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP GUYTON/           Primary Examiner, Art Unit 2113